Exhibit 10.1

 

AMENDMENT EIGHT TO CREDIT AGREEMENT

 

This Amendment Eight to Credit Agreement (“Amendment”) is dated as of November
30, 2004 (“Effective Date”), among MATRIX SERVICE COMPANY, a Delaware
corporation (“Borrower”), the Lenders described below, and JPMORGAN CHASE BANK,
N.A. (successor by merger to Bank One, N.A. (Main Office Chicago)), as a Lender,
LC Issuer and as Agent for the Lenders.

 

RECITALS

 

A. Lenders have provided credit facilities to Borrower pursuant to that certain
Credit Agreement dated as of March 7, 2003, among Borrower, Agent and the
various Lenders party thereto, as amended by that certain Amendment One to
Credit Agreement dated as of May 22, 2003, that certain Amendment Two to Credit
Agreement dated as of August 27, 2003, that certain Amendment Three to Credit
Agreement dated as of December 19, 2003, that certain Amendment Four to Credit
Agreement dated as of March 11, 2004, that certain Amendment Five to Credit
Agreement dated as of May 6, 2004, that certain Amendment Six to Credit
Agreement dated as of August 5, 2004, and that certain Amendment Seven to Credit
Agreement dated as of October 6, 2004 (as amended, the “Credit Agreement”).

 

B. Borrower has requested that the Lenders make certain modifications to the
Credit Agreement and the Lenders and Agent have agreed, subject to the terms of
this Amendment.

 

AGREEMENT

 

1. Definitions. Capitalized terms used but not defined in this Amendment
(including the Recitals) shall have the meanings given to them in the Credit
Agreement. All terms defined in the foregoing Recitals are incorporated herein
by reference. The term “Loan Documents” is hereby amended to include the Credit
Agreement, as amended by this Amendment, all as they may be further amended from
time to time with the consent of the Agent and, to the extent required by the
Credit Agreement, the Lenders. The term “Agreement”, as used in the Credit
Agreement, is hereby amended to mean the Credit Agreement, as amended by this
Amendment and as it may be further amended from time to time with the consent of
the Agent and, to the extent required by the Credit Agreement, the Lenders. The
term “Credit Agreement” in all other Loan Documents is hereby amended to mean
the Credit Agreement, as amended by this Amendment, as it may be further amended
from time to time with the consent of the Agent and, to the extent required by
the Credit Agreement, the Lenders.

 

The following definitions shall hereafter mean the following, for purposes of
this Amendment and the Credit Agreement as amended by this Agreement:

 

“Account Debtor” has the meaning assigned to such term in the definition of
“Consolidated Eligible Accounts Receivable.”

 

1



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitments” shall mean the aggregate of all Revolving
Loan Commitments of all the Lenders.

 

“Alternate Capital” shall mean cash obtained by Borrower through the issuance of
any common stock, preferred stock, warrant or other equity (other than the
exercise of stock options by current or former employees, officers and
directors) or through Subordinated Indebtedness, in each case on such terms and
in such amounts as are approved by the Required Lenders.

 

“Borrowing Base” means one hundred percent (100%) of Consolidated Eligible
Accounts Receivable.

 

“Excess Cash Amount” shall mean the amount by which the Non-Earmarked Cash
exceeds $5,000,000.

 

“Grantor” shall mean Borrower and each Subsidiary that is a party to a Security
Agreement.

 

“Large Disputed Accounts” shall mean Accounts with gross amounts outstanding
greater than $1,000,000 (before consideration of (i) costs and estimated
earnings in excess of billings, (ii) billings in excess of costs and estimated
earnings or (iii) any bad debt reserves associated with any such Accounts) that
are in dispute as of November 30, 2004.

 

“Loan Parties” means, collectively, Borrower and each Person (other than Agent
or any Lender) executing a Loan Document including, without limitation, each
Guarantor, each Grantor and each Person executing a Collateral Document, each of
which shall be referred to individually herein as a “Loan Party.”

 

“Net Cash Proceeds” shall mean (a) with respect to any Alternate Capital or
other funds received through Subordinated Indebtedness, cash received by
Borrower on or after the date of incurrence of such Subordinated Indebtedness
after payment of all attorneys’ fees and usual and customary underwriting
commissions, closing costs, and other reasonable expenses associated with such
Subordinated Indebtedness; and (b) with respect to any Alternate Capital or
other funds received through the issuance of any common stock, preferred stock,
warrant or other equity, cash received by Borrower on or after the date of such
equity issuance, from such equity issuance after payment of all attorneys’ fees
and usual and customary underwriting commissions, closing costs, and other
reasonable expenses associated with such equity issuance.

 

“Non-Earmarked Cash” shall mean (i) the aggregate of all Cash Equivalent
Investments of Borrower and all Subsidiaries excluding (ii) (A) funds required
by Sections 2.7.2 (i), 2.7.2(ii), 2.7.2 (iv), or 2.7.2(v) to be paid as
mandatory prepayments under such Sections, provided that such amounts are paid
as required by such Sections immediately upon being received by Borrower or the
applicable Subsidiary in collected funds, and (B) funds kept on hand in the
ordinary course of business of Borrower and its Subsidiaries for payroll
funding.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered to Agent or any

 

2



--------------------------------------------------------------------------------

Lender that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of, the Borrower in an aggregate amount not exceeding the amount
set forth below or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 12.3.2, as such amount
may be modified from time to time pursuant to the terms hereof.

 

2. Amendments to Credit Agreement.

 

2.1. The definition of “Consolidated Eligible Accounts Receivable” is hereby
amended by replacing subparagraph (ii)(a)(ii) of such definition with the
following:

 

(ii) the bona fide performance of services by Grantor, which services have not
been fully performed, provided that the amount of Accounts that would otherwise
qualify to be Consolidated Eligible Accounts Receivable under this subsection
(ii)(a)(ii) shall be reduced (provided that in no event shall such amount be
less than zero) by an amount equal to (A) all billings in excess of costs and
estimated earnings under uncompleted contracts approved and accepted by the
applicable Account Debtors minus (B) all costs in excess of billings under
uncompleted contracts;

 

2.2. Exhibit “H” of the Credit Agreement is hereby replaced with Exhibit “H”
attached to this Amendment (Borrowing Base Certificate).

 

2.3. Section 2.1.1 of the Credit Agreement is hereby amended to read as follows:

 

2.1.1 Revolving Loan Commitment. From and including the date hereof and prior to
the Facility Termination Date, the Lenders agree to make Revolving Loans to the
Borrower or participate in Facility LCs in accordance with the provisions of
Section 2.19 (Facility LCs not to exceed $15,000,000.00 in the aggregate at any
one time) from time to time, in amounts not to exceed in the aggregate at any
one time outstanding the lesser of (i) the Borrowing Base, (ii) $35,000,000.00,
or (iii) the Aggregate Revolving Loan Commitment. Not later than 11:00 a.m.
Tulsa, Oklahoma time on the date specified for each borrowing hereunder, each
Lender shall make available the amount of the Loan to be made by it on such date
to the Agent, to an account which the Agent shall specify, in immediately
available funds, for the account of the Borrower. The amounts so received by the
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower by depositing the same, in immediately available
funds, in an account of the Borrower, designated by the Borrower from time to
time, written notice of the location of which shall be given to the Agent
together with the notice made pursuant to Section 2.8. As of November 30, 2004,
the Aggregate Revolving Loan Commitment is

 

3



--------------------------------------------------------------------------------

$35,000,000.00 and the Revolving Loan Commitments of each of the Lenders are the
following (which amounts have been corrected due to certain rounding errors):

 

JPMorgan Chase Bank

   $ 9,599,714

International Bank of Commerce

   $ 6,000,571

Wachovia Bank, National Association

   $ 6,000,571

UMB Bank, N.A.

   $ 3,999,714

Wells Fargo Bank, NA

   $ 9,399,430

 

Notwithstanding anything to the contrary herein, upon the full and complete
payment of Term Loan B, together with all unpaid, accrued interest thereon and
all fees and expenses payable thereunder, then the reference in (ii) above to
$35,000,000.00 and the Aggregate Revolving Loan Commitment shall be increased by
an amount equal to one-half (1/2) of the Net Cash Proceeds of Alternate Capital
approved by the Required Lenders and received by Borrower after November 30,
2004 and applied to the principal balance of Term Loan B (such amount being the
“Aggregate Revolving Loan Commitment Increase”), provided that (A) the amount in
(ii) above shall not be increased above $55,000,000.00, (B) the Aggregate
Revolving Loan Commitment shall never be greater than $55,000,000.00 and (C)
each Lender’s Revolving Loan Commitment shall increase by its Pro Rata Share of
the Aggregate Revolving Loan Commitment Increase.

 

2.4. The last sentence of Section 2.1.4 is hereby amended to read as follows:

 

Interest shall accrue at a rate equal to the Eurodollar Base Rate plus three
hundred twenty-five (325) basis points until November 30, 2004; whereupon, the
interest rate shall increase to twelve and one-half percent (12.5%) per annum
fixed and remain at such rate until March 31, 2005, on which date such rate
shall further increase to eighteen percent (18%) per annum fixed until June 30,
2005, on which date such rate shall again increase to twenty-one percent (21%)
per annum fixed.

 

2.5. Section 2.7.2(ii) is hereby amended to read as follows:

 

(ii) Sale of Stock: Upon the sale of any common stock, preferred stock, warrant
or other equity (other than the exercise of stock options by employees, officers
and directors), or upon the receipt of proceeds from the issuance of any
Subordinated Indebtedness, Borrower shall immediately make a mandatory
prepayment of the Obligations in an amount equal to 100% of the Net Cash
Proceeds from such sale or issuance, in the following order: (i) to the
principal of Term Loan B in the inverse order of maturity thereof until paid in
full, and then (ii) to any other Obligations under Term Loan B, and then (iii)
to the Obligations under the Term Loans or the Revolving Loans, or in part of
both, as the Borrower may choose, provided that all prepayments on the Term
Loans shall be applied

 

4



--------------------------------------------------------------------------------

first to principal installments thereunder in the inverse maturity thereof, then
to any other Obligations under the Term Loans.

 

2.6. A new Section 2.7.2 (iv) is hereby added to the Credit Agreement that shall
read as follows:

 

(iv) Borrowing Base Deficiency. If the aggregate principal amount of the
outstanding Revolving Loans and LC Obligations as of any date exceeds the
Borrowing Base, the Borrower shall immediately make a mandatory principal
payment on the Revolving Loans necessary to establish compliance.

 

2.7. A new section 2.7.2(v) is hereby added to the Credit Agreement that shall
read as follows:

 

(v) Collections of Large Disputed Accounts. Upon the receipt of any proceeds
from the collection of any Large Disputed Accounts, Borrower shall immediately
make a mandatory prepayment of the Obligations in an amount equal to 100% of
such proceeds, in the following order: (i) to the principal of Term Loan B in
the inverse order of maturity thereof until paid in full, and then (ii) to any
other Obligations under Term Loan B, and then (iii) to the Obligations under the
Term Loans or the Revolving Loans, or in part of both, as the Borrower may
choose, provided that all prepayments on the Term Loans shall be applied first
to principal installments thereunder in the inverse maturity thereof, then to
any other Obligations under the Term Loans.

 

2.8. A new section 2.7.2(vi) is hereby added to the Credit Agreement that shall
read as follows:

 

(vi) Excess Cash. If at any time Borrower and the Subsidiaries own or hold
Non-Earmarked Cash such that there is any Excess Cash Amount, Borrower shall
immediately make a mandatory prepayment of the Obligations in an amount equal to
the Excess Cash Amount, to be applied first to the principal balance of the
Revolving Loans, then to the remaining Obligations under the Revolving Loans,
and then to any of the other Obligations as Borrower may choose.

 

2.9. Section 2.7.3 of the Credit Agreement is hereby amended to read as follows:

 

2.7.3 Application of Mandatory Prepayments. All mandatory prepayments (other
than under Section 2.7.2. (ii), 2.7.2. (iv), 2.7.2. (v) or 2.7.2 (vi)) shall
first be applied to the next principal installment due under the Term Loan, then
to the principal installments of the Term Loan in the inverse order of maturity
thereof until the Term Loan is paid in full, then to the principal of Term Loan
B in the inverse order of maturity thereof until Term Loan B is paid in full,
and then to the principal balance of the Revolving Loans. All mandatory
prepayments under 2.7.2. (ii), 2.7.2 (iv), 2.7.2 (v) and 2.7.2 (vi) shall be
applied as provided therein.

 

5



--------------------------------------------------------------------------------

2.10. That certain sentence in Section 2.10 of the Credit Agreement that
currently reads: “Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Floating Rate for such day, plus the Applicable Margin set forth on
the Pricing Schedule.” is hereby amended to read: “Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day.”

 

2.11. The first two sentences of Section 2.20.4 of the Credit Agreement are
hereby deleted and replaced with the following:

 

The Swing Line Lender (i) may at any time in its sole discretion with respect to
any outstanding Swing Line Loan, and (ii) shall on the next Business Day after
the Borrowing Date of any Swing Line Loan, require each Lender (including the
Swing Line Lender) to make a Revolving Loan in the amount of such Lender’s Pro
Rata Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.

 

2.12. Section 2.19.1 (ii) of the Credit Agreement is hereby amended to replace
the reference to “$25,000,000.00” with “$15,000,000.00”.

 

2.13. Section 6.1(xi) of the Credit Agreement is hereby amended to read as
follows:

 

(xi) within thirty (30) days after the end of each calendar month: (a) a
completed Borrowing Base Certificate, prepared as of the end of such month and
certified by the chief financial officer of the Borrower, and (b) a
certification from the chief financial officer of the Borrower: (y) containing
comments regarding any Accounts in arrears of $1,000,000 that are ninety (90)
days or more past due as of the end of such calendar month and (z) comparing the
Borrower’s cash budget for the sixteen (16) week period ending with such month
to its actual results for such period.

 

2.14. A new Section 6.1(xv) is hereby added to the Credit Agreement that shall
read as follows:

 

(xv) Within thirty (30) days after the end of each calendar month, reports of
the following for Borrower on a consolidated basis: revenue, net income and
earnings per share, for such calendar month and for the portion of the fiscal
year then ended.

 

6



--------------------------------------------------------------------------------

2.15. A new Section 6.1(xvi) is hereby added to the Credit Agreement that shall
read as follows:

 

(xvi) Within thirty (30) days after the end of each calendar month, accounts
payable reports in form and content satisfactory to Agent.

 

3. Waiver. Borrower has requested the waiver of, and each Lender hereby agrees
to waive, Sections 6.4, 7.1, 7.3, 7.17 and 7.20 of the Credit Agreement and
Section 4.1.7 of the applicable Security Agreements, in connection with and only
for the following:

 

(a) Matrix Service Mid-Continent, Inc. has been renamed Matrix Service
Industrial Contractors, Inc.

 

(b) Frank W. Hake, Inc. has been renamed Matrix Service Specialized Transport,
Inc.

 

(c) I & S Joint Venture, L.L.C. is in the process of being dissolved into, and
is transferring all of its assets to, I & S, Inc., a Pennsylvania corporation,
whose assets and principal place of business are located in Eddystone,
Pennsylvania and which is a Subsidiary.

 

(d) San Luis Tank S.A. de C.V., a Mexican corporation, and Matrix Service, Inc.,
Panama, a Panama corporation, have not executed and delivered the Guaranty or
Security Agreements.

 

Nothing herein shall be deemed or construed to waive (i) any other breach of
Sections 6.4, 7.1, 7.3, 7.17 and 7.20 of the Credit Agreement or Section 4.1.7
of the applicable Security Agreements, (ii) any obligations arising under any of
the Loan Documents of Borrower and the Subsidiaries to take, and Borrower’s and
such Subsidiaries’ authorization of Agent to take, such actions as may be
requested by Agent in order to obtain or maintain a perfected first priority
security interest in, and if applicable Control of, the Collateral, or (iii) any
other provision of the Credit Agreement or the applicable Security Agreements,
and nothing herein shall be deemed or construed as any requirement that the
Agent or Lenders grant any similar or dissimilar waiver hereafter.

 

4. Conditions of this Amendment and Waiver. The obligations of Agent and Lenders
under this Amendment and the waivers contained herein shall become effective
upon the satisfaction of the following conditions precedent:

 

4.1. Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed, each dated the same date as this Amendment (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to Agent and its legal
counsel:

 

4.1.1. executed counterparts of this Amendment and all other documents and
instruments requested by Agent, sufficient in number for distribution to each
Lender and Borrower;

 

7



--------------------------------------------------------------------------------

4.1.2. such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Lender
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;

 

4.1.3. such documents and certificates as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed and that Borrower is,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

4.1.4. fully executed originals of the Ratification of Security Agreement and
Ratification of Guaranty Agreement, in the forms set forth on Schedules “5-A”
and “5-B”, respectively, attached hereto, for each party thereto.

 

4.2. Borrower shall pay a fee of $20,000.00, in good funds, to Agent for
distribution to the Lenders in accordance with their Pro Rata Share.

 

4.3. Agent’s receipt of such other assurances, certificates, documents,
consents, evidence of perfection of all Liens securing the Obligations and
opinions as Agent reasonably may require.

 

4.4. Unless waived by Agent, Borrower shall have paid all fees, expenses and
disbursements of any law firm or other external counsel for Agent to the extent
invoiced prior to the date hereof, plus such additional amounts of such fees,
expenses and disbursements as shall constitute its reasonable estimate thereof
incurred or to be incurred by it through the closing proceedings as to this
Amendment (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).

 

5. Representations and Warranties. Borrower certifies, covenants, represents and
warrants to and with Agent and Lenders that, after giving affect to the
amendments to the Credit Agreement contemplated by this Amendment: (i) San Luis
Tank S.A. de C.V., a Mexican corporation and Matrix Service, Inc., Panama, a
Panama corporation, both Subsidiaries of Borrower, have no assets, (ii) attached
hereto as Exhibit “A” is a complete and accurate list of Borrower’s
Subsidiaries, (iii) no Default or Unmatured Default exists; and (iv) the
representations and warranties contained in Article V of the Credit Agreement
are true and correct as of the date hereof, except to the extent such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

6. Defaults Unaffected. Except as may be expressly set forth herein, nothing
contained in this Amendment shall prejudice, act as, or be deemed to be a waiver
of any Default or Unmatured Default or any right or remedy available to Agent or
any Lender by reason of the occurrence or existence of any fact, circumstance or
event constituting a Default or Unmatured Default.

 

8



--------------------------------------------------------------------------------

7. Releases. Borrower, for itself and on behalf of all its predecessors,
successors, assigns, agents, employees, representatives, officers, directors,
general partners, limited partners, joint shareholders, beneficiaries, trustees,
administrators, subsidiaries, affiliates, employees, servants and attorneys
(collectively the “Releasing Parties”), hereby releases and forever discharges
Agent and each Lender and their respective successors, assigns, partners,
directors, officers, agents, attorneys, and employees from any and all claims,
demands, cross-actions, controversies, causes of action, damages, rights,
liabilities and obligations, at law or in equity whatsoever, known or unknown,
whether past, present or future, now held, owned or possessed by the Releasing
Parties, or any of them, or which the Releasing Parties or any of them may, as a
result of any actions or inactions occurring on or prior to the Effective Date,
hereafter hold or claim to hold under common law or statutory right, arising,
directly or indirectly out of the Loan or any of the Loan Documents or any of
the documents, instruments or any other transactions relating thereto or the
transactions contemplated thereby.

 

Borrower understands and agrees that this is a full, final and complete release
and agrees that this release may be pleaded as an absolute and final bar to any
or all suit or suits pending or which may hereafter be filed or prosecuted by
any of the Releasing Parties, or anyone claiming by, through or under any of the
Releasing Parties, in respect of any of the matters released hereby, and that no
recovery on account of the matters described herein may hereafter be had from
anyone whomsoever, and that the consideration given for this release is no
admission of liability.

 

8. USA PATRIOT Act Notice. Agent hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”), it and the Lenders are or may be
required to obtain, verify and record information that identifies the Borrower
and the other Loan Parties, which information includes the name and address of
the Borrower and the other Loan Parties and other information that will allow
Agent and Lenders to identify the Borrower and the other Loan Parties in
accordance with the Patriot Act.

 

9. Reimbursement. Borrower agrees to reimburse Agent for any costs, expenses,
and fees (including reasonable attorney fees) incurred in connection with the
preparation of this Amendment.

 

10. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Oklahoma.

 

11. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart. This
Amendment shall be effective when it has been executed by the Borrower, the
Agent, the LC Issuer and the Lenders and each party has notified the Agent by
facsimile transmission or telephone that it has taken such action.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the Agent have
executed this Amendment as of the date first above written.

 

MATRIX SERVICE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

George L. Austin, Vice President

Notice Address:

 

10701 East Ute Street

       

Tulsa, OK 74116

Attention:

 

George L. Austin,

       

Vice President

Telephone:

 

(918) 838-8822

FAX:

 

(918) 838-8810

 

10



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, N.A.

(Main Office Chicago)) Lender, LC Issuer

and as Agent

By:

 

 

--------------------------------------------------------------------------------

   

David G. Page, First Vice President

Notice Address:

 

4th Floor OK2-6110

   

15 East Fifth Street

   

Tulsa, OK 74103

Attention:

 

David G. Page, First Vice President

Telephone:

 

(918) 586-5430

FAX:

 

(918) 586-5474

 

11



--------------------------------------------------------------------------------

INTERNATIONAL BANK OF COMMERCE, successor in interest to LOCAL OKLAHOMA BANK, an
Oklahoma Banking Corporation, formerly known as LOCAL OKLAHOMA BANK, NA

By:

 

 

--------------------------------------------------------------------------------

   

Barry J. Woods, Senior Vice President

Notice Address:

 

2250 East 73rd Street

   

Suite 200

   

Tulsa, OK 74136

Attention:

 

Barry J. Woods,

   

Senior Vice President

Telephone:

 

(918) 497-2436

FAX:

 

(918) 497-2455

 

12



--------------------------------------------------------------------------------

WACHOVIA BANK,

NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

   

Patrick A. McGovern, Sr. Vice President

Notice Address:

 

123 South Broad Street

   

14th Floor – PA1246

   

Philadelphia, PA 19109

Attention:

 

Patrick A. McGovern,

   

Sr. Vice President

Telephone:

 

(215) 670-6620

FAX:

 

(215) 670-6645

 

13



--------------------------------------------------------------------------------

UMB BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Richard J. Lehrter, Community Bank President

Notice Address:

 

1437 South Boulder Avenue

   

Suite 150

   

Tulsa, OK 74119

Attention:

 

Richard J. Lehrter, President

Telephone:

 

(918) 295-2000

FAX:

 

(918) 295-2020

 

14



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA (formerly

known as Wells Fargo Bank Texas, NA)

By:

 

 

--------------------------------------------------------------------------------

   

Roger Fruendt, Senior Vice President

Notice Address:

 

1000 Louisiana Street

   

MS T5001-047

   

Fourth Floor

   

Houston, TX 77002

Attention:

 

Roger Fruendt, Senior Vice President

Telephone:

 

(713) 319-1403

FAX:

 

(713) 739-1076

 

15



--------------------------------------------------------------------------------

EXHIBIT “A”

 

(BORROWER’S SUBSIDIARIES)

 

Matrix Service Inc. – an Oklahoma corp

Matrix Service, Inc. Canada – an Ontario corp

Hake Group, Inc. – a Delaware corp

Bogan, Inc. (including Fiberspec, a division) – a Pennsylvania corp

Hover Systems, Inc. – a Pennsylvania corp

I&S, Inc. – a Pennsylvania corp

McBish Management, Inc. – a Pennsylvania corp

Mechanical Construction, Inc. – a Delaware corp

Mid-Atlantic Constructors, Inc. – a Pennsylvania corp

Talbot Realty, Inc. – a Pennsylvania corp

Bish Investments, Inc. – a Delaware corporation

I & S Joint Venture, L.L.C. – a Pennsylvania limited liability company

Matrix Service Industrial Contractors, Inc. – an Oklahoma corp

Matrix Service Specialized Transport, Inc. – a Pennsylvania corp

San Luis Tank S.A. de C.V. – a Mexican corp

Matrix Service, Inc., Panama – a Panama corp

 

16



--------------------------------------------------------------------------------

EXHIBIT “H”

 

BORROWING BASE CERTIFICATE

 

MATRIX SERVICE COMPANY (“Borrower”) pursuant to that certain Credit Agreement
dated as of March 7, 2003, among Borrower, Lenders and Agent, as amended by
Amendment One to Credit Agreement dated as of May 22, 2003, Amendment Two to
Credit Agreement dated as of August 27, 2003, Amendment Three to Credit
Agreement dated as of December 19, 2003, Amendment Four to Credit Agreement
dated as of March 11, 2004, Amendment Five to Credit Agreement dated as of May
6, 2004, Amendment Six to Credit Agreement dated as of August 5, 2004, Amendment
Seven to Credit Agreement dated as of October 6, 2004, and as amended by
Amendment Eight to Credit Agreement dated as of November 30, 2004 (as amended,
the “Credit Agreement”), among Borrower, Agent and the Lenders party thereto,
hereby certifies to Agent and Lenders that the following Borrowing Base
calculation is true and correct as of the close of business on
                    , 20     :

 

1.

  

Total Accounts as of                     

   $                                   

2.

  

Less (without duplication):

           

(a) Invoices over 90 days old

   $                                        

(b) Contra Accounts

   $                                        

(c) Accounts owed by Account

           

Debtors more than 10% of whose Accounts are

           

more than 90 days old

   $                                        

(d) Accounts subject to a third party lien

   $                                        

(e) Accounts in Bankruptcy

   $                                        

(f) Affiliate Accounts

   $                                        

(g) Foreign Accounts other than Canadian Accounts

   $                                        

(h) Accounts owed to Foreign Grantors

           

other than allowed Canadian Grantors

   $                                        

(i) U.S. Government Accounts not subject to

           

appropriate assignment under Assignment of Claims Act

   $                                        

(j) Retainage Accounts

   $                                        

(k) Concentrations in excess of 25%

   $                                   

 

17



--------------------------------------------------------------------------------

    

(l) Other Ineligibles as defined by the Credit Agreement

   $                      

3.

  

Subtotal of Eligible Accounts (Line 1 less 2 a-l)

   $                           

(a) Less an amount equal to, for all uncompleted contracts approved and
accepted:

                

(1) All billings in excess of costs and estimated earnings,
                                              $                    

                

(2) MINUS All costs in excess of billings under uncompleted
contracts                    ($                     )

                

(1) above minus (2) above

   ($                     )     

(b) Amount in the aggregate in excess of $10,000,000 from Accounts under bonded
contracts

   ($                     )

4.

  

Restated Eligible Accounts (Line 3 less Lines 3(a) and 3(b))

   $                      

5.

  

Borrowing Base (Line 4 x 100%)

   $                      

6.

  

Lesser of (i) Line 5, (ii) $35,000,000 or (iii)

           

Aggregate Revolving Loan Commitment*

   $                      

7.

  

Revolving Loan Balance

   $                      

8.

  

LC Obligations (Maximum of $15,000,000)

   $                      

9.

  

Total Outstanding (Line 7 + Line 8)

   $                      

10.

  

Excess/Deficit Collateral Margin (Line 6 less Line 9) (Use Zero if Negative)

   $                      

11.

  

Available Credit (Lesser of Line 10 or $35,000,000*)

   $                      

 

MATRIX SERVICE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

George L. Austin, Vice President

--------------------------------------------------------------------------------

* Lines 6(ii), 6(iii) and 11 to potentially increase in accordance with Section
2.1.1 of the Credit Agreement – any such increase shall be noted on this
Borrowing Base Certificate.

 

18